DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 26 November 2019 has been entered. 
1c.	The drawings filed on 26 November 2019 are acceptable. 

Claim Status:

1c.	Claims 1-14 are pending and under consideration. 
Election/Restriction:
2a.	Applicants’ election of Group I, (claims 1-10), in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2b.	Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2022.
The requirement is still deemed proper and is therefore made FINAL.

Priority:
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections:
3.	Claims 3, 4, 6-10 are objected to because of the following informalities:  
3a.	Claims 3 and 7 recite in multiple instances of “SEQ ID NO.” instead of SEQ ID NO:”. 
3b.	In claim 4, line 2, the word “method” should be inserted before “according” (i.e., The method according).
3c.	In claim 4, line 2, the word “to” should be inserted after “according” (i.e., according to claim 1). 
3d.	Claims 6 and 7 recite the acronyms “AMHRII”, “HER”, “anti-AMHRII” and “anti-HER”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
3e.	In claim 8, line 4; claim 9, lines 2-3; and claim 10, line 3, the word “inhibitory” in the phrase “inhibitory immune checkpoint protein inhibitor” is redundant because the phrase also recites “inhibitor”.  It is suggested that the word “inhibitory” is deleted so the claims recite, for example, “administering to the subject an immune checkpoint protein inhibitor”.	  

Claim Rejections - 35 USC § 112[b]: Indefiniteness:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4a.	Claim 10 recites the limitation "the inhibitory immune checkpoint protein" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 8, and 9, from which claim 10 depends, do not recite to an “inhibitory immune checkpoint protein”.



Claim Rejections - 35 USC § 112; [a]: Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims 1-3 and 8-10 are directed to a method of inhibiting cancer-associated immunosuppression in a subject in need thereof, comprising administering a glyco-engineered Fc fragment-bearing compound, wherein said glyco-engineered Fc fragment-bearing compound is a hypo-fucosylated bearing compound. The claims encompass administration of a glyco-engineered Fc fragment-bearing compound, with no requirement for any structure for said glyco-engineered Fc fragment-bearing compound or what fragment of Fc or which Fc species should it comprise.  Thus, the instant claims recite administration of a large genus of hypo-fucosylated Fc fragment-bearing compounds.  
The specification discloses that the phrase “a glycol-engineered Fc fragment-bearing compound” encompasses any compound comprising a Fc fragment of an antibody that possesses an altered glycosylation allowing the binding of the said Fc fragment with a high affinity to Fc receptors, and especially to the Fc receptors present at the macrophage membrane (page 15, lines 29-31 through page 16, line 1). The specification teaches glyco-engineered antibodies, wherein said glyco-engineered antibodies are hypo-fucosylated antibodies, (anti-AMHRII named R18H2 or GM102), wherein said antibodies have reduced fucose content, (see page 22, line 20, example 2 and table 2). However, the specification does not teach other glyco-engineered Fc fragment-bearing compounds. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the method claims is a partial structure in the form of a recitation of a glyco-engineered, (hypo-fucosylated) Fc fragment-bearing compound.  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
It is known in the art that fucose content of monoclonal antibodies can be controlled and that antibody-dependent cellular cytotoxicity (ADCC) is dependent on the fucose content, (see Konno et al, Cytotechnology; 2012; Vol. 64; pages 249-265), abstract). The reference teaches that monoclonal antibodies produced in YB2/0 cells have a lower fucose content and exhibit higher ADCC activity than those by CHO or NS0 cells, (page 251, column 2). The reference also teaches that antibody-dependent cellular cytotoxicity (ADCC) is triggered upon binding of the antibody Fc region to lymphocyte receptors (FcγRs), and is dependent on the content of the fucose attached to the innermost GlcNAc of the N-linked Fc oligosaccharide, so is dramatically enhanced by a reduction in the fucose content, (see page 250, column 2). 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of methods of administering hypo-fucosylated Fc bearing antibodies, the skilled artisan cannot envision the detailed chemical structure of the encompassed glycoengineered (hypo-fucosylated) Fc fragment-bearing compounds required by the methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only methods of administering hypo-fucosylated Fc fragment-bearing antibodies, but not the full breadth of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6a.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens et al (US PG-Pub 2015/0232563, published on 20 August 2015) (as evidenced by Konno et al, Cytotechnology; 2012; Vol. 64; pages 249-265). 
The instant claims 1-7 encompass a method of inhibiting cancer-associated immunosuppression in a subject in need thereof, comprising administering a glyco-engineered antibody, wherein the glyco-engineered antibody is an anti-AMHRII, (recited in claim 7).  
Behrens et al disclose anti-AMHRII, (3C23K) antibodies that comprise heavy and light chain sequences that share 100% identity to the heavy/light chain sequences recited in instant claim 7, (i), for example, see paragraphs [0121-0146 of ‘563].  It is noted that:
Instant SEQ ID NO: 2/4, share 100% identity to SEQ ID NO: 22/26 of ‘563
Instant SEQ ID NO: 6/8, share 100% identity to SEQ ID NO: 34/26 of ‘563
Instant SEQ ID NO: 10/12, share 100% identity to SEQ ID NO: 70/74 of ‘563
Instant SEQ ID NO: 14/16, share 100% identity to SEQ ID NO: 82/83 of ‘563
The reference teaches that the antibodies are produced in YB2/0 cells and are hypo-fucosylated, and that said antibodies display enhanced antibody-dependent cytotoxicity (ADCC) and anti-tumor activities, (see 382-392, figures 27-29, 32).  It is well-known in the art that monoclonal antibodies produced in YB2/0 cells have a lower fucose content and exhibit higher ADCC activity than those by CHO or NS0 cells, (see Konno et al, Cytotechnology; 2012; Vol. 64; pages 249-265, especially page 251, column 2). The Behrens et al reference teaches the 3C23K has anti-tumor activities, (see example 11, 544, 587 and figure 33). The reference further teaches that the 3C23K is administered to a cancer patient, (see claim 27). 
Therefore, since Behrens et al. teaches the administration of 3C23K produced in YB2/0, (i.e. afucosylated) to the same subject population, (cancer subject), inhibition of cancer-associated immunosuppression must have been inherently occurring in the prior art of Behrens et al.  A compound and all of its properties are inseparable; they are one and the same thing and simply stating a new property of the 3C23K antibody of Behrens et al does not render the claimed method of the instant application free of the art (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  
Therefore, the Behrens et al reference anticipates instant claims 1-7, absent any evidence on the contrary.

6b.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chardes et al, (US PG-Pub 2016/0319033, published on 03 November 2016). 
The instant claims 1-7 encompass a method of inhibiting cancer-associated immunosuppression in a subject in need thereof, comprising administering a glyco-engineered antibody, wherein the glyco-engineered antibody is an anti-AMHRII, (recited in claim 7).  
Chardes et al discloses an anti-HER3 antibody that comprises heavy and light chain sequences that share 100% identity to the heavy/light chain sequences recited in instant claim 7, (ii), for example, see paragraphs [0008, 0035-0036]. The reference teaches an antibody that comprises heavy and light chains that share 100% identity to instant SEQ ID NO: 63/64, (see SEQ ID NO: 1 and 5 of ‘033). The Chardes et al reference teaches that the anti-HER3 antibody is afucosylated, and that said anti-HER3 antibody is used to treat cancer, (see 0100, 0136-0137). 
Therefore, since Chardes et al. teaches the administration of the same afucosylated anti-HER3 antibody to the same subject population as recited in instant claims, (a cancer subject), inhibition of cancer-associated immunosuppression must have been inherently occurring in the prior art.  A compound and all of its properties are inseparable; they are one and the same thing and simply stating a new property of the anti-HER3 antibody of Chardes et al does not render the claimed method of the instant application free of the art (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  
Therefore, the Chardes et al reference anticipates instant claims 1-7, absent any evidence on the contrary.

6c.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier Dubreuil, (WO2015159253, published on 22 October 2015) (as evidenced by Konno et al, Cytotechnology; 2012; Vol. 64; pages 249-265).
The instant claims 1-7 encompass a method of inhibiting cancer-associated immunosuppression in a subject in need thereof, comprising administering a glyco-engineered antibody, wherein the glyco-engineered antibody is an anti-HER4, (recited in claim 7).  
Dubreuil discloses an anti-HER4 antibody that comprises heavy and light chain sequences that share 100% identity to the heavy/light chain sequences of instant SEQ ID NO: 67/68, [see page 3 and SEQ ID NO: 7 and 9 of ‘253]. The Dubreuil reference teaches that the anti-HER4 antibody is produced in YB2/0 cells, (i.e. afucosylated, see page 22). It known in the art that monoclonal antibodies produced in YB2/0 cells have a lower fucose content and exhibit higher ADCC activity than those by CHO or NS0 cells, (see Konno et al, page 251, column 2).  Dubreuil teaches that the anti-HER4 antibody is used to treat cancer, (see abstract). 
Therefore, since Dubreuil teaches the administration of the same afucosylated anti-HER4 antibody to the same subject population as recited in instant claims, (cancer subject), inhibition of cancer-associated immunosuppression must have been inherently occurring in the prior art.  A compound and all of its properties are inseparable; they are one and the same thing and simply stating a new property of the anti-HER4 antibody of Dubreuil does not render the claimed method of the instant application free of the art (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  
Therefore, the Dubreuil et al reference anticipates instant claims 1-7, absent any evidence on the contrary. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al (US PG-Pub 2015/0232563, published on 20 August 2015) or Chardes et al (US PG-Pub 2016/0319033, published on 03 November 2016), in view of Pennock et al, (The Oncologist; 2015; Vol. 20, pages 812-822).
The instant claims 8-10 recite further administration of an inhibitory immune checkpoint protein inhibitor to the subject, wherein the inhibitory immune checkpoint protein inhibitor is an antibody directed against the inhibitory immune checkpoint protein, (PD-1, PD-2, LAG-3, CTLA-4). 
The teachings of Behrens et al and Chardes et al are set forth directly above.  
However, the Behrens and Chardes references do not teach that the subject is further administered an antibody directed against the inhibitory immune checkpoint protein, (PD-1, PD-2, LAG-3, CTLA-4). 
Pennock et al discloses that tumor cells exploit multiple complex mechanisms to escape recognition and destruction by the immune system (page 813, column 1, second paragraph under “the immune system and cancer”).  Pennock et al indicates that tumor cells actively dysregulate immune cell activity through mechanisms that include the activation of T-cell inhibitory (checkpoint) pathways, such as CTLA-4, PD-1, and LAG-3 (page 813, column 1, second paragraph under “the immune system and cancer”; page 814).  Pennock et al teaches that numerous immune checkpoint inhibitor antibodies augment antitumor immune responses, alone or in combination with other therapies (see entirety of pages 814-817; Table 2).  Pennock et al discloses that CTLA-4 and PD-1 immune checkpoint inhibitors offer the opportunity of tumor regression and prolonged survival in solid tumor types previously considered unlikely to respond to immunotherapy, (see abstract, table 1 and page 820, and table 1). 
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating cancer by administering the anti-AMHRII antibody of Behrens or the anti-HER3 antibody of Chardes by further administering an immune checkpoint protein inhibitor as taught by Pennock et al. The person of ordinary skill in the art would have been motivated to make that modification because the Pennock et al reference teaches that immunotherapies with immune checkpoint inhibitors offer the possibility of use in concurrent or sequential combination with chemotherapy, radiotherapy, or targeted therapies because immunotherapies offer long-lasting responses, improve survival, and have the potential for long-term remission (page 819, column 2; page 820, column 2, last sentence). Pennock et al also teaches that numerous immune checkpoint inhibitors are available against many different cancers and that immunotherapy offers a rational approach to counter the mechanisms tumors exploit to evade destruction by the immune system, (see table 2, figure 4 and page 820). The person of ordinary skill in the art reasonably would have expected success because the anti-AMHRII antibodies, anti-HER3 antibodies, and immune checkpoint inhibitor antibodies were already being administered to cancer patients alone or in combination.   Thus, a combination of known elements would have been prima facie obvious if an ordinarily skilled artisan would have recognized an apparent reason to combine those elements and would have known how to do so, see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.
Conclusion:
8.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        05 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647